September 20, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                              JANE DOE, Appellant

NO. 14-16-00318-CV                           V.

                      PIERRE CHEVRAY, M.D., Appellee
                     ________________________________

      Today the Court heard appellant’s agreed motion to dismiss the appeal from
the judgment in favor of Pierre Chevray, M.D., signed by the court below on
January 6, 2016. Having considered the motion and found it meritorious, we order
the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.